Name: 83/453/EEC: Council Decision of 31 August 1983 concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-09

 Avis juridique important|31983D045383/453/EEC: Council Decision of 31 August 1983 concerning certain measures of protection against classical swine fever Official Journal L 249 , 09/09/1983 P. 0028 - 0030 Spanish special edition: Chapter 03 Volume 28 P. 0206 Portuguese special edition Chapter 03 Volume 28 P. 0206 *****COUNCIL DECISION of 31 August 1983 concerning certain measures of protection against classical swine fever (83/453/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Having regard to the proposal of the Commission, Whereas, following the outbreak of classical swine fever which successively occurred in several Member States, the Commission adopted a number of Decisions concerning certain measures to prevent the spread of classical swine fever; Whereas in respect of Belgium the Commission adopted Decision 82/826/EEC (3), as repealed by Decision 83/180/EEC (4); Whereas in respect of the Netherlands the Commission adopted Decision 82/827/EEC (5), as last amended by Decision 83/322/EEC (6); Whereas in respect of the Federal Republic of Germany the Commission adopted Decision 83/216/EEC (7), as last amended by Decision 83/321/EEC (8); Whereas the disease has continued to appear in certain zones of the Community; whereas it has recently spread to Italy with serious results; whereas in consequence Italy has adopted certain protective measures; Whereas it is necessary therefore to reinforce and extend the previous measures by defining risk zones - zones in which infection has spread - and from which intra-Community trade in live pigs will be forbidden for various lengths of time graded on the basis of the risk involved in spreading the disease; Whereas, with regard to certain provinces of the Netherlands, the last outbreaks of classical swine fever were only recorded in zones in which systematic vaccination on all pigs was carried out on an emergency basis; whereas, moreover, the Dutch authorities forbid any movement of pigs for breeding and production coming from these zones towards other parts of Dutch territory in which this vaccination is not carried out; whereas it is therefore possible to draw up a specific demarcation of these risk zones; Whereas, in consequence, it is necessary that Member States adopt protective measures for an appropriate period of time; Whereas, in the absence of any concurring opinion from the Standing Veterinary Committee, the Commission was unable to adopt the measures it had envisaged on this matter under the procedure provided for in Article 13 of Directive 64/432/EEC, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall forbid the introduction into their territory of live pigs coming from the zones of Member States, defined in the Annex. 2. This prohibition shall be lifted: - for zones in which systematic vaccination of all pigs has been carried out on an emergency basis following the occurrence of one or more outbreaks of classical swine fever, with regard to: (i) pigs for slaughter, 30 days after the end of the last outbreak, (ii) pigs for breeding and production, six months after finishing the first systematic vaccination, - for other zones, with regard to pigs for slaughter, breeding and production, 30 days after the end of the last outbreak of classical swine disease. Article 2 Decision 83/216/EEC is hereby repealed. Article 3 The Animal Health Certificate mentioned in Directive 64/432/EEC and accompanying the pigs coming from the Member States specified in the Annex must be completed in the following manner: 'Animals conforming to Decision 83/453/EEC.' Article 4 The Commission will follow developments in the situation and will, if necessary, take appropriate measures. Article 5 The Member States shall amend the measures applied to trade so that they comply with this Decision as from its notification (1). They shall immediately inform the Commission thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 31 August 1983. For the Council The President C. SIMITIS (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 347, 7. 12. 1982, p. 24. (4) OJ No L 104, 22. 4. 1983, p. 41. (5) OJ No L 347, 7. 12. 1982, p. 25. (6) OJ No L 171, 29. 6. 1983, p. 30. (7) OJ No L 121, 7. 5. 1983, p. 21. (8) OJ No L 171, 29. 6. 1983, p. 29. (1) This Decision was notified to the Member States on 5 September 1983. ANNEX 1.2 // THE KINGDOM OF THE NETHERLANDS: // Those parts of the provinces of Gelderland, Noord-Brabant and Limburg where vaccination has been utilized and the province of Zuid-Holland. // THE FEDERAL REPUBLIC OF GERMANY: // The regions of Muenster and Duesseldorf, and in the region of Arnsberg, the 'Kreis' of Unna and that of Dortmund and in the region of Detmold, the 'Kreis' of Guetersloh and that of Bielefeld. // THE KINGDOM OF BELGIUM: // That part of the province of Antwerp situated to the north of the Albert Canal and to the east of the Schelde. // THE ITALIAN REPUBLIC: // The province of Perugia.